Citation Nr: 1544984	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to seizures.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include on an extraschedular basis.

3.  Entitlement to a rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1985 to September 1990 and from
January 1991 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Roanoke, Virginia RO.

On August 9, 2013, the Board denied an increased rating for bilateral hearing loss and remanded the Veteran's claim for service connection for depression, to include as secondary to service connected seizure disorder.  This decision to deny an increased rating for bilateral hearing loss was vacated following a January 23, 2014, Court of Appeals for Veterans Claims (Court) order and remanded to the Board for action consistent with the terms of a joint motion.  This action was effectuated by an October 8, 2014, Board remand which also referred claims for an increased rating on an extraschedular basis for tinnitus and service connection for a speech impairment to include as secondary to a service connected bilateral hearing loss disability and tinnitus.

Importantly, the Veteran's attorney has limited his representation as reflected in a February 2015 correspondence to VA.  Particularly, the attorney writes "Our 21-22a form and fee agreement limits our representation to the following claims... [e]ntitlement to service connection for depression; and ... [e]ntitlement to an increased rating for bilateral hearing to include on an extraschedular basis."  Reiterating this limitation, the Veteran's July 22, 2014 "Appointment of Individual as Claimant's Representative" reflects that the Attorney representation is "limited to the claims for entitlement to service connection for depression, and entitlement to increased rating for bilateral hearing loss, to include on an extraschedular basis, and tinnitus.  

The issue of entitlement to an increased rating in excess of 20 percent for a seizure disability has been raised by the record in a March 25, 2015 Veteran submitted Disability Benefits Questionnaire (See page 1, box 3A), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Compliance with Remand -Stegall

In October 2014, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for an increased rating for bilateral hearing loss. The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has not complied with some of the Board's remand directives. Specifically, the VA examination provided to the Veteran in regards to his hearing loss is inadequate as it did not address the Veteran's statements that his service-connected bilateral hearing loss disability has affected his speech, concentration and sleep and provide an opinion as to whether these issues are due to the Veteran's service-connected bilateral hearing loss disability.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

Extraschedular Consideration 

Additionally, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014). In Johnson , the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran has requested extraschedular consideration for bilateral tinnitus and bilateral hearing loss.  The Veteran is also service connected for a seizure disorder, maxillary sinusitis (claimed as mucosal sinus disease) and lung granuloma. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the AOJ can consider the findings in Johnson in its determination as to whether to refer the claims for bilateral hearing loss and tinnitus to the Director for extraschedular consideration.

Service Connection for Depression
-to include as Secondary to Service Connected Seizure Disorder-

Unfortunately, this issue must be remanded once again because VA did not take action on collecting Veteran identified medical documents.  Namely, a June 2014 "Authorization and Consent to Release Information to the Department of Veterans Affairs" (Form 21-4142).  In this Form 21-4142, the Veteran identifies a Dr. A.K.H. and records from 2007 - "appointment with psychiatric[sic] at Richmond VA Medical Center.  Diagnosed as having a mild case of depression and was placed on medication."  The Board notes that the previous Remand directives requested that the VA examiner comment on whether the Veteran had at any time since November 2008, a depressive psychiatric disorder.  Given that the Veteran has now requested records and alluded to a diagnosis before November 2008 and that these records were not obtained before the examination, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to address the Veteran's specific contention that his service-connected bilateral hearing loss disability has affected his speech, concentration and sleep and provide an opinion as to whether these issues are due to the Veteran's service-connected bilateral hearing loss disability.  

The examiner should also comment on what impact the Veteran's service-connected bilateral hearing loss disability has on the Veteran's employment and occupational functioning. 

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his depression, hearing loss, and/or tinnitus. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

In particular, the AOJ should ensure that the records identified in the Veteran's June 2014 Form 21-4142 to include records from A.K.H. from 2007.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination WITH A DIFFERENT VA EXAMINER THEN THE ONE WHO CONDUCTED THE SEPTEMBER 2012 VA EXAMINATION.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his depression and any continuity of symptoms since that time.  

After taking a detailed history from the Veteran regarding his depression considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's depression was caused or aggravated by the Veteran's service connected seizures disability or is otherwise etiologically related to the Veteran's active service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5. After the above is completed, in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss to include on a extraschedular basis, an increased rating in excess of 10 percent for tinnitus to include on an extraschedular basis, and service connection for depression to include as secondary to a service connected seizure disability. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







